Title: To James Madison from Christian Limbaugh, 3 May 1815
From: Limbaugh, Christian
To: Madison, James


                    
                        Sir,
                        Cowetau Creek Nation, 3rd May 1815.
                    
                    I have taken the liberty of addressing this few lines to your Excellency, concerning of my application made to the War office for the appointment as Agent for this Nation, Colo. Hawkins has notified me last year he had sent his resignation to the president, and advised me to apply in time to the War office for the appointment, as I was the fittest person to Succeed him, being the assistant Agent under him, nine years wanting but a few days, he had certified my character ever Since I was under him; I made application to Colo. Monroe last year, And Sent Such Testimonials to him which I had in my possession of my fidelity; I have been Six years in the army of the United States, And nine years an assistant Agent for this Nation, Having Spent the prime of my life of serving my Country, I am greatly in hopes his excellency will appoint me Agent for this Nation, as it is the wish of all the Head chiefs & warriors of this nation, As they made application to Colo. Hawkins to use his influence to have me appointed his Successor.
                    As I am So well acquainted with indian affairs, I am confident I can discharge the duty Satisfactory to my government, every exertions in my power shall be used to bring this people under a proper civilization. As there is now peace between the United States and Great Britain, which will put an end to all further hostilities, and this indians will consider their folly and a great alteration will take place with them (Especially) If a man can take patience with them. As I understand their ways & manners So well, I can bring them to any thing that will benifit them & their future Generations.
                    
                    I have the honor to remain with High consideration sir, Your most obdt. Servt.
                    
                        Christian LimbaughAsst. Agent for Indian affairsCreek Nation
                    
                